The argument on the rehearing of this case has not changed my opinion that the judgment of the district court should be affirmed. The only questions presented were questions of fact, as to which the judge of the district court gave a thorough analysis of the testimony. The opinion rendered originally by this court, affirming the judgment appealed from, also contained a thorough analysis of the testimony, and revealed no error in the findings of fact by the trial judge.
This case is distinguished from the case of Thoman v. State Board of Certified Public Accountants, 172 La. 261, 134 So. 85, and State ex rel. Kohler's Snowite Laundry  Cleaners v. State Board of Commerce  Industry, 205 La. 622, 17 So.2d 899, and State ex rel. Bourgeois v. Board of Supervisors of L. S. U.,205 La. 177, 17 So.2d 25, by the fact that the present case is governed by Act 58 of 1936, known as the Teachers' Tenure Statute, which — as quoted in the prevailing opinion on rehearing in this case — provides "that it is not the intent of this act to impair the right of appeal to the court of appropriate jurisdiction." The ruling in the unreported case No. 37,394, entitled Cook et al. v. Caddo Parish School Board, refusing to mandamus the judge of the district court to grant a temporary injunction to prevent the enforcement of a resolution of the school board forbidding Greek Letter Fraternities and Sororities in the public schools, is not appropriate to this case. *Page 355